Citation Nr: 0632440	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  04-03 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

1.  Entitlement to an initial compensable rating for hearing 
loss for the period from June 18, 2003, to June 22, 2005.  

3.  Entitlement to a rating in excess of 30 percent for 
hearing loss since June 22, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to 
January 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge (VLJ) in March 2005.  

The Board notes that the veteran's service-connected hearing 
loss was granted initially with a noncompensable rating from 
June 18, 2003.  The veteran appealed the assigned rating and 
the Board remanded the veteran's case in May 2005.  The RO 
issued a rating decision dated in August 2005 wherein the 
veteran's hearing loss was rated as 30 percent disabling from 
June 22, 2005.  Consequently, the Board has characterized the 
rating issues relative to the veteran's hearing loss as noted 
on the title page above.  


FINDINGS OF FACT

1.  Until June 22, 2005, the veteran's bilateral hearing loss 
was manifested by level I hearing in the right ear and level 
II hearing in the left ear.

2.  From June 22, 2005, the veteran's bilateral hearing loss 
has been manifested by level VI hearing in each ear.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
bilateral hearing loss from June 18, 2003, to June 22, 2005 
have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002 and 
Supp. 2005); 38 C.F.R. §§ 4.85, 4.86 (2006).

2.  The criteria for a rating in excess of 30 percent for 
bilateral hearing loss since June 22, 2005, have not been 
met.  38 U.S.C.A. § 1155, 5107 (West 2002 and Supp. 2005); 38 
C.F.R. §§ 4.85, 4.86 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran served on active duty from January 1963 to 
January 1965.  Service medical records (SMRs) were associated 
with the claims file.  The veteran was administered a 
whispered voice hearing examination at his entrance 
examination dated in January 1963.  He obtained a score of 
15/15 on the test.  The veteran was administered an 
audiological examination in December 1963.  Audiometric 
testing revealed puretone thresholds, in decibels, for the 
right ear of 5 at 500 Hertz, 0 at 1000 Hertz, 0 at 2000 
Hertz, 0 at 3000 Hertz, and 40 at 4000 Hertz, and for the 
left ear of 5 at 500 Hertz, 0 at 1000 Hertz, 0 at 2000 Hertz, 
0 at 3000 Hertz, and 5 at 4000 Hertz.  He was also 
administered a whispered voice hearing examination at his 
separation examination in December 1964.  He obtained a score 
of 15/15 on the test.  

The veteran was afforded a VA audiological examination in 
September 2003.  Audiometric testing revealed puretone 
thresholds, in decibels, for the right ear of 15 at 500 
Hertz, 20 at 1000 Hertz, 25 at 2000 Hertz, 85 at 3000 Hertz, 
and 90 at 4000 Hertz, with an average decibel loss of 55.  
Puretone thresholds, in decibels, for the left ear were 20 at 
500 Hertz, 20 at 1000 Hertz, 25 at 2000 Hertz, 80 at 3000 
Hertz, and 85 at 4000 Hertz, with an average decibel loss of 
53.  Speech testing revealed speech recognition ability of 92 
percent in the right ear and 90 percent in the left ear.

Associated with the claims file are VA outpatient treatment 
reports dated from September 2003 to August 2004.  The 
treatment reports reflect that the veteran was fitted with 
hearing aids in January 2004.  He reported good improvement 
at that time and his prognosis was noted to be fair to good.

The veteran testified at a video conference hearing in March 
2005.  He testified that his hearing loss was worse than when 
he was examined by VA in 2003.  He said his hearing loss was 
much improved with his hearing aids but seemed to be worse 
without his hearing aids.  

The veteran was afforded another VA audiological examination 
on June 22, 2005.  Audiometric testing revealed puretone 
thresholds, in decibels, for the right ear of 30 at 500 
Hertz, 35 at 1000 Hertz, 45 at 2000 Hertz, 90 at 3000 Hertz, 
and 95 at 4000 Hertz with an average decibel loss of 66.  
Puretone thresholds, in decibels, for the left ear were 35 at 
500 Hertz, 40 at 1000 Hertz, 50 at 2000 Hertz, 90 at 3000 
Hertz, and 95 at 4000 Hertz, with an average decibel loss of 
69.  Speech testing revealed speech recognition ability of 68 
percent in each ear.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002 and 
Supp. 2005); 38 C.F.R. § 4.1 (2006).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2006).  The veteran's claim for a higher 
evaluation for his hearing loss is an original claim that was 
placed in appellate status by a notice of disagreement 
expressing disagreement with an initial rating award.  As 
such, separate ratings can be assigned for separate periods 
of time based on the facts found--a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Evaluations of defective hearing range from noncompensable to 
100 percent.  This is based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To 
evaluate the degree of disability from service-connected 
hearing loss, the rating schedule establishes eleven auditory 
acuity levels ranging from numeric level I for essentially 
normal acuity, through numeric level XI for profound 
deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic 
Code 6100 (2006).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, Table VI or Table VIa of the rating criteria is to 
be used, whichever results in the higher numeral, to 
determine the Roman numeral designation for hearing 
impairment.  38 C.F.R. § 4.86(a) (2006).  Additionally, when 
the puretone threshold is 30 decibels or less at 1000 Hertz, 
and 70 decibels or more at 2000 Hertz, Table VI or Table VIa 
is to be used, whichever results in the higher numeral.  
Thereafter, that numeral will be elevated to the next higher 
numeral.  38 C.F.R. § 4.86(b) (2006).  

A review of the September 2003 audiometric examination, and 
using the speech discrimination scores from the examination 
report, reveals level I hearing in the right ear, and level 
II in the left ear.  See 38 C.F.R. § 4.85, Table VI.  The 
combination of these results corresponds to a noncompensable 
disability rating.  See 38 C.F.R. § 4.85, Table VII.  
(Neither the veteran's right nor left ear hearing loss 
qualifies as an exceptional pattern of hearing loss under 38 
C.F.R. § 4.86.)  The assigned evaluation is determined by 
mechanically applying the rating criteria to certified test 
results.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

A review of the June 2005 audiometric examination, and using 
the speech discrimination scores from the examination report, 
reveals level VI hearing in the right ear, and level VI in 
the left ear.  See 38 C.F.R. § 4.85, Table VI.  The 
combination of these results corresponds to a 30 percent 
disability rating.  See 38 C.F.R. § 4.85, Table VII.  
(Neither the veteran's right nor left ear hearing loss 
qualifies as an exceptional pattern of hearing loss under 38 
C.F.R. § 4.86.)  

As noted above, the ratings for disability compensation for 
hearing loss are determined by the mechanical application of 
the criteria in the rating schedule.  See Lendenmann, supra.  
In the veteran's case, that results in the award of no more 
than a noncompensable rating for the period from June 18, 
2003, to June 22, 2005.  There is no objective evidence of 
record to indicate that the application of the rating 
criteria, as established, is inadequate to rate the veteran's 
hearing loss disability.  Accordingly, the preponderance of 
the evidence is against the claim for a compensable rating 
for the period from June 18, 2003, to June 22, 2005.

Likewise, for the period since June 22, 2005, the mechanical 
application of the criteria in the rating schedule results in 
the award of no more than a 30 percent rating.  There is no 
objective evidence of record to indicate that the application 
of the rating criteria, as established, is inadequate to rate 
the veteran's hearing loss disability.  Accordingly, the 
preponderance of the evidence is against the claim for rating 
in excess of 30 percent for the period since June 22, 2005.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting increased evaluations for the veteran's hearing 
loss.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 
U.S.C.A. § 5107(b) (West 2002 and Supp. 2005); 38 C.F.R. § 
3.102 (2006).  

The Board has also considered whether a rating is warranted 
based on criteria not specifically defined in the rating 
schedule; however, the evidence does not show an exceptional 
or unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2006).  The current evidence of record 
does not demonstrate that the veteran's hearing loss has 
resulted in frequent periods of hospitalization or in marked 
interference with employment.  § 3.321.  It is undisputed 
that it has an adverse effect on employability, but it bears 
emphasis that the schedular rating criteria are designed to 
take such factors into account.  The schedule is intended to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1 
(2006).  Therefore, given the lack of evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes that a remand to the RO for referral of 
this issue to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.  

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2005).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002 and Supp. 2005).  In addition, 38 C.F.R. 
§ 3.159(b), details the procedures by which VA will carry out 
its duty to notify.

The RO wrote to the veteran in June 2003 and informed him of 
the evidence he needed to substantiate a claim of service 
connection.  He was informed of the elements to satisfy in 
order to establish service connection.  He was advised to 
submit any evidence he had to show that he had a current 
disability and to identify sources of evidence/information 
that he wanted the RO to obtain on his behalf.  

The RO wrote to the veteran in May 2005 and informed him that 
in order to establish entitlement to a higher rating, the 
evidence must show that his service-connected hearing loss 
had worsened.  The RO advised the veteran to submit any other 
evidence in his possession.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim, what was required 
of him and what VA would do to assist.  He was told to submit 
any pertinent evidence he had.  In summary, the Board finds 
that no additional notice is required under the provisions of 
38 U.S.C.A. § 5103 as enacted by the VCAA and 38 C.F.R. 
§ 3.159(b).  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  (Although the notice required by the VCAA was 
not provided until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini v. Principi, 
18 Vet. App. 112, 122 (2004).  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or the appellant's 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.)

Additionally, while the veteran was not told of the criteria 
used to assign an effective date, see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), no such issue is now 
before the Board.  By the decision herein the Board finds 
that a compensable rating is not warranted for the period 
from June 18, 2003 to June 22, 2005, and a rating in excess 
of 30 percent is not warranted since June 22, 2005.  
Fenderson, supra.  Therefore, a remand of the claim in order 
to address notification of an effective date issue is not 
required.

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records and VA outpatient treatment 
reports.  The veteran has not alleged that there is any 
outstanding evidence that would support his contention that 
his hearing loss is worse than the noncompensable rating 
assigned from June 18, 2003, to June 22, 2005, or 30 percent 
since June 22, 2005.  The veteran was afforded several VA 
examinations during the course of his appeal.  Consequently, 
given the standard of the new regulation, the Board finds 
that VA did not have a duty to assist that was unmet.


ORDER

Entitlement to an initial compensable rating for hearing loss 
for the period from June 18, 2003, to June 22, 2005, is 
denied.

Entitlement to a rating in excess of 30 percent for hearing 
loss since June 22, 2005, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


